Order filed May 31, 2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00118-CR 
                                                    __________
 
                                  LELA
ANN MOONEY, Appellant
                                                             V.
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 42nd District Court
                                                            Taylor
County, Texas
                                                    Trial
Court Cause No. 24804A
 

 
                                                                     O
R D E R
 
            Appellant’s
court-appointed attorney of record has filed in this court a motion to withdraw
as counsel.  In support of the motion, counsel avers that her withdrawal is not
sought for delay and that good cause exists because she “does not practice
appellate cases.”  The motion is granted, and the appeal is abated.  
            The
trial court is directed to appoint new counsel to represent appellant, and the
trial court clerk is instructed to file in this court a supplemental clerk’s
record evidencing such appointment on or before June 15, 2012.  
                                                                                                            
May 31, 2012                                                                                      PER
CURIAM
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.